      Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 1 of 18




                                   Thomas Retzlaff
                                2402 E. Esplanade Ln.
                                    PO Box 46424
                             Phoenix, Arizona 85063-6424
                                    210-317-9800
                                 Retzlaff@texas.net

June 28, 2020

The Honorable Mark Lane
U.S. Magistrate Judge
501 West 5th Street, Suite 7400
Austin, Texas 78701

Re:    Cause No. 1:20-MC-00657-LY; Van Dyke v. Retzlaff; in the U.S.
       District Court for the Western District of Texas.

 EMERGENCY NOTICE OF DEPRIVATION OF DUE PROCESS BY FAILURE
                       TO SERVE

Requested Relief: (i)          Order that Movants Properly Serve Documents
                  (ii)         Extend Due Date for Response to Motions to
                               Quash

Dear Judge Lane:

       The heart of constitutional Due Process is notice and an opportunity to
adequately respond to requests for relief by opposing parties. Thus far in the
instant cause, I have received neither.

       Neither movant James McGibney nor the United States of America has
afforded me those basic rights in plaintiff Jason Van Dyke’s baseless
$100,000,000.00 defamation suit against me. They know I am not—and
cannot be 1—served with copies of pleadings, motions, or other papers through
the CM/ECF system. Yet they continue to misleadingly imply to the Court in
their certifications that I have been served.


       1
                When I asked to be added to the service list, Courtroom Deputy Katherine Wallace
advised, “Currently, only admitted attorneys who have made an appearance on a case through a
pleading can be added for ECF notifications.”

                                                                                    1|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 2 of 18




      Here is one example:




       The rule limiting ECF notifications to attorneys who have made an
appearance does not exempt the movants in this case from serving me. I am
entitled to seven days to respond to movants’ motions to quash. L.R. CV-
7(e)(2). I respectfully ask the Court to order all parties to properly serve me
and to make clear in the Court’s docket notes that the time for my response
will start to run only after they have done so and I have been actually served.

       Plaintiff, suspended Texas attorney Jason Lee Van Dyke, is the
mentally unbalanced leader of a violent white supremacist street gang called
the Proud Boys. He sued me for allegedly calling him a “Nazi” and for filing
a grievance against him with the State Bar of Texas after he started making
threats of violence and murder against me and my family. Van Dyke is also
suing me because he claimed I got him fired from a job as a felony prosecutor
for the Victoria County District Attorney’s Office for exposing his racism.




                                                                     2|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 3 of 18




        This lawsuit between Van Dyke and myself essentially involves
whether or not state anti-SLAPP laws apply in federal court and it is presently
before the U.S. Supreme Court for a decision on the denial of my anti-SLAPP
motion while, in the meantime, the underlying defamation case goes forward.
It is a case in which 40 of America’s largest news media organizations have
filed Amicus briefs in my support. It is also a case that has caught the interest
of President Trump and the attorneys who are representing him in his own
Texas anti-SLAPP case which is presently pending before the U.S. 9th Circuit
Court of Appeals in the Stormy Daniels case. Because my case is the first one
before the Supreme Court, what happens to me also happens to the President
and myself and my attorneys have been in frequent communication back and
forth with Pres. Trump’s legal team.

       In discovery responses filed just last month in May, Van Dyke
identified James McGibney as his “key witness” regarding Van Dyke’s $100
million defamation claims about who has been posted certain things about
him on the internet and in social media. Furthermore, Van Dyke stated that
McGibney provided him with expert technical knowledge, research,
investigation, and opinions as to the identity of the author of the “BV Files”
internet blog. McGibney claims that it was through his “research” and skills
as an “internet sleuth” (whatever that is) that he was able to come to the
EXPERT opinion as to who the identities are of the authors of this anonymous
blog that is hosted overseas.

        McGibney is also a white supremacist and is a close associate of Van
Dyke.

       According to the written discovery responses from Van Dyke, and from
what he said in his May 28 deposition, James McGibney is the only source
for this technical information.

       The problem, your Honor, is that McGibney is totally unqualified to be
rendering any kind of opinions whatsoever. He claims to have a Bachelor of
Arts degree with a double major in Management Information Systems and
Business Administration from a place called Chadwick University. But it
turns out that Chadwick “University” is nothing but a diploma mill that was
shut down by the government in 2007. A totally phony diploma from a fake
school!!



                                                                       3|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 4 of 18




      McGibney further claims to have a Bachelor of Science degree in
Microcomputer Technology from Colorado Technical University. But it turns
out that his B.S. degree is total BS, Judge Lane, as McGibney merely has a
degree in criminal justice.

       Finally, McGibney has previously claimed under oath (in a separate
lawsuit involving him and myself), to having received certain computer
training as a United States Marine (such as the supposed skill at being able to
determine the name & address of a person based solely on their IP address, or
uncovering the real identity behind anonymous Twitter accounts and such –
despite there being no Twitter or internet back in Sept 1992 when he enlisted
for 4 years as a private assigned to MOS 0151 – Admin Clerk).

       McGibney and I have a history. Back in December of 2012, McGibney
posted sexually explicit photographs of my young daughter, Brittany, on his
Cheaterville.com website, along with defamatory statements claiming my
daughter and I were in a long-standing incestuous relationship in which she
later got pregnant and was forced to move overseas. McGibney also said that
she and I had made sex videos and that I posted them on the internet!

       This was not a post directed specifically at me as McGibney had never
heard of me back then. This post about my daughter and her family members
was typical of the things that McGibney would post about ALL of the little
girls and young women posted on his website as a part of his “crowd sourced”
blackmail scheme, Judge Lane.

      The more horrific and damaging the defamation by McGibney, the
more likely it was that the girls and their families would give in to the
extortion and pay up!!!

      The reality, Judge Lane, is that my daughter was but one of over ten
thousand young girls (and some men!) posted by McGibney on his revenge
porn websites who were victimized by his sexual blackmail scheme, whereby
McGibney would charge these girls $499 to ransom back their intimate photos
and remove the defamatory comments.

       He has been sued at least 4 times in federal court for blackmail,
extortion, and defamation.



                                                                     4|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 5 of 18




      1.     Powers v. Cheaterville.com & McGibney; Case # 2:13-cv-
      01701-JAM- CKD, filed in the U.S. District Court for the Eastern
      District of California dated August 16, 2013.

      2.    Quainoo v. McGibney & Cheaterville.com; Case # 1:14-cv-
      00674-JKB, filed in the U.S. District Court for the District of Maryland
      dated March 7, 2014.

      3.   Holmes v. ViaView, Inc. & McGibney; Case # 1:13-cv-04270-
      HLM, filed in the U.S. District Court for the Northern District of
      Georgia dated May 28, 2014.

      4.    Baldwin v. McGibney & ViaView, Inc.; Case # 1:14-cv-23941-
      PCH, filed in the U.S. District Court for the Southern District of Florida
      dated December 7, 2015.




--- Tweet from James McGibney to a woman who had asked him to please
have a heart and remove her daughter from his website.



      Furthermore, once McGibney found out that I was making complaints
to governmental regulatory authorities, advertisers, and to his internet hosting
company, he then turned around and filed a series of SLAPP lawsuits against
me!

                                                                      5|Page
      Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 6 of 18




        1.   Case No. 067-270669-14; James McGibney and ViaView, Inc. v.
        Thomas Retzlaff, et al; In the 67th Judicial District Court of Tarrant
        County, Texas; filed February 19, 2014. Resolved in Retzlaff’s favor.
        See McGibney v Rauhauser, 2014 Tex. App. LEXIS 13290 (Tex.
        App.—Fort Worth 2014, no pet.).

        2.     Case No. 2014-1-CH-005460; ViaView, Inc. v. Thomas Retzlaff;
        In the Superior Court of Santa Clara (Calif) County; filed March 17,
        2014. Resolved in Retzlaff’s favor. See ViaView v. Retzlaff (2016) 1
        Cal.App.5th 198.

        3.     Case No. 5:14-cv-01059; James McGibney & ViaView, Inc. v.
        Thomas Retzlaff, et al; In the U.S. District Court for the Northern
        District of California – San Jose Division; filed March 6, 2014.
        Resolved in Retzlaff’s favor. See McGibney v. Retzlaff, 2015 U.S.
        Dist. LEXIS 79434 (N.D. Cal., June 18, 2015).


       In the Fort Worth case, on December 30, 2015, McGibney was ordered
to pay over $1.3 million in sanctions and attorney’s fees for violating the
Texas anti-SLAPP statute. At the time, it was a record for Texas. However,
that judgment was reversed on appeal and a new sanctions hearing has been
ordered, which we are right in the middle of as we speak today.

      McGibney (who had two Hollywood PR firms on retainer – Lexicon
Public Relations & ZTPR) has for years openly bragged in media interviews
across the planet to being a member of the illegal hacking groups Anonymous
and The Rustle League and, in an article recently published in Al Jazeera
America, he claimed to have an Online Army of Trolls at his beck and call. 2

       Since movant James McGibney first sued me for defamation over 6
years ago, he and his “online army of trolls” have filed a series of false reports
with the FBI and other law enforcement agencies claiming that I am a member
of ISIS and the Aryan Brotherhood, that I possess illegal machine guns, that I

2
         In fact, no less than THREE “troll army” associates of James McGibney are presently doing hard
time in federal prison for computer hacking and cyberstalking type crimes. Matthew Keys (Case # 2:13-
cr-00082 in the E.D. of Calif), Deric Lostutter (Case # 5:2016-cr-00062 in the E.D. of Ky), and Justin
Liverman (Case # 1:16-cr-00313 in the E.D. of Va). And one associate, Christopher Doyon (aka
“Commander X”) is still on the run from the FBI today (Case # 5:11-cr-00683 in the N.D. of Calif).

                                                                                            6|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 7 of 18




make pipe bombs, and that I am “stalking” and “harassing” McGibney.
McGibney and his “troll army” further claim that I am in a conspiracy with at
least ten other individuals to ruin his revenge porn company, ViaView, Inc.,
murder his family, and “cyberstalk” his lawyer: Neal Rauhauser, Lane
Lipton, Lora Lusher, Jennifer D’Alessandro, and five “Jane Does.” (These
were all my co-defendants in McGibney’s failed federal and state SLAPP
suits.)

       Later on, McGibney and his attorney John Morgan would claim that the
conspiracy with me was even larger and that California attorney Sue Basko
was also involved, along with a Los Angeles County Deputy District Attorney
named Patrick Frey, a former AUSA named Ken White, Beaumont, Texas,
attorneys Mark Sparks, Brent Coon, and Joe Fisher, Jefferson County (Texas)
District Attorney Bob Wortham, Texas State District Court Judge Layne
Walker, US Magistrate Judges Zack Hawthorn & Keith Giblin (ED of TX),
Chief Justice Steve McKeithen of the Beaumont Court of Appeals, Noelee
Reed of the Tex. Commission for Lawyer Discipline, some local sheriff in
Texas whose name I forgot, and several other random people, to include
Houston attorney Jeffrey Dorrell and all of the senior partners of the Hanszen
Laporte law firm.

      Prior to my being sued, I had never heard of these people before in
my life. But based on lies told to the FBI by McGibney and his “troll army”,
myself and my family members have been “swatted” four times: (1) October
20, 2015; (2) June 14, 2017; (3) September 26, 2017; and, (4) June 12, 2018.

       Not so coincidently, Judge Lane, each of those days matches up with
important court events or hearings in each of the three SLAPP suits McGibney
had filed against me!!!

       But now, when McGibney has gotten served with a federal subpoena
demanding his appearance at a deposition to give evidence about his e-
Detective / cyber-sleuthing skills regarding his claimed identification of me
as being behind anonymous internet comments that are at the heart of this
$100 million federal lawsuit that indirectly affects the President of the United
States, we have McGibney and some random FBI guy in Phoenix named
Walker Wicevich trying to claim that the subpoena needs to be quashed
because “James McGibney is a cooperating FBI witness in the ongoing
criminal investigation against Mr. Retzlaff and others.” My response, your
honor, is: So what?
                                                                      7|Page
       Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 8 of 18




       I would point out that the claim that I am the subject of an “ongoing
criminal investigation” “with others” has long since been discredited.
Specifically, I recently had an on-the-record communication with a very
senior Special Agent assigned to the FBI’s National Security Squad who
specifically told me that:

         This isn’t a case. This is not a case. I can tell you right now, I have
         nothing open. I’m the guy that gets to determine whether or not it
         does get opened as a case, and this is not getting opened as a case.
         This is nothing. This is a complaint that came in that has no merit.
         I’m shutting it down. There’s nothing here. So don’t worry about it.
         We are not actively investigating you nor are we going to. There’s
         nothing here to substantiate that. I mean if anything, it would be
         against him [McGibney], not against you. But we don’t have
         anything here we’re opening up, so don’t be concerned about it. This
         is done.


       This same individual (whose identity will be revealed to you at the
hearing in camera so as to avoid this person being retaliated against) also had
a similar conversation with my lawyer, Jeffrey Dorrell of the Hanszen Laporte
law firm in Houston. Again, this was all on-the-record and you shall be
provided with the communications.

      What Walker Wicevich and James McGibney are trying to do is conceal
from the court, and the American public, evidence that Wicevich has been
feeding McGibney insider information from the FBI about his enemies, which
McGibney then uses to his advantage in his internet defamation campaigns
and in his lawsuits against me.

       While it is true that a search warrant was executed on June 12, 2018, at
a residence in El Mirage, AZ, it was at my son’s house. I happened to be
present and, while it is true that Wicevich did not share any of the specific
details of the investigation with me, he (and others there) did confirm that it
was James McGibney “and others” who were behind the search warrant. 3
Wicevich then attempted to start questioning me. But when I pointed out to

3
         I am not prepared at this time to state whether or not there are video/audio recordings of the entire
events of June 12, 2018, from start to finish, from each of the rooms inside that residence.

                                                                                                  8|Page
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 9 of 18




Wicevich that I was represented by counsel – and he knew that – he stated that
“Dorrell is only a civil attorney” implying that did not count and that I really
ought to talk to him anyways. When I asked for Wicevich’s name (because
at the time I did not know who he was and neither he nor any of the other
agents with him had shown me any identification), he provided me with a fake
name. When I asked him the name of the AUSA who has handling this matter,
he again provided me with a fake name. When I asked for his busines card,
he claimed he was out and, furthermore, so where all the other agents.

      The only reason why they were at the house was because of things told
to them by McGibney and his “troll army”.

       The information was later confirmed through other sources, who were
able to identify the individuals involved.

       Both AUSAs Kristina Baehr and Aimee Cooper have been made
personally aware that there is an investigation being conducted by the Dept of
Justice’s Office of Inspector General into allegations that Wicevich provided
McGibney with insider access to confidential information and documents
(such as 302’s, search warrant applications, returns on search warrants,
advance warning about a search warrant to be performed, and, on the day of
the search, Wicevich keeping McGibney apprised as to the developments in
near ‘real time’), which McGibney used to his advantage in court against me.

       Both AUSAs Kristina Baehr and Aimee Cooper are in possession of
exculpatory evidence (Brady material, for lack of a better word) that
establishes that McGibney has repeatedly fabricated evidence regarding me
and his claims of online harassment / cyberstalking, and evidence that
establishes that McGibney has falsely testified under oath about his “cyber
sleuthing” and USMC training and qualifications (which McGibney used to
persuade a judge to grant him a restraining order against me).

       Both AUSAs Kristina Baehr and Aimee Cooper and Wicevich have
personal knowledge that McGibney committed perjury in an October 10,
2014, affidavit he submitted to the federal court in his lawsuit against me,
McGibney v Retzlaff, et al., Case No. 5:14-cv-01059 (ECF# 69-7) in which
McGibney makes false claims regarding the identities of anonymous Twitter
users and social media accounts based upon his pretend USMC “cyber-
sleuthing” skills. Included within that affidavit he specifically stated in
paragraph 57 that “IP address 68.104.151.10 (ISP COX Communications)
                                                                      9|Page
    Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 10 of 18




was used to post Brittany Retzlaff on Cheaterville.com on December 24, 2012
under the username ‘FranklinStud’.” McGibney even included a screen shot
of what he claims is “evidence” of this posting from McGibney’s own
computer database system. However, in a January 18, 2014, statement posted
on McGibney’s own website, Bullyville.com, McGibney himself states that
this Cheaterville post on Brittany was posted from a completely different IP
address – IP address 96.44.189.98 (which belongs to the Dallas Fire Dept.,
Station #47). The Bullyville.com statement in question has the URL of
http://www.bullyville.com/?page=articles&id=908 But when I called him out
on this bullshit e-Detective nonsense and complained to the federal judge in
San Jose, McGibney deleted the statement on his website (which you can see
now goes to an empty page) and he substituted the Dallas FD’s IP address of
96.44.189.98 with this other random IP address, which he then falsely claimed
was mine!

      But the point I am trying to make, Judge Lane, is that prior to June
2018, Wicevich personally knew about all of these lies and fabricated
evidence! The audit trail is what it is.

        Furthermore, they have in their possession irrefutable evidence that
McGibney has made false claims before about other people supposedly trying
to kill him – all in an effort to drum up publicity and money for his ViaView
company and websites.

        The bottom line is that Wicevich gave McGibney confidential
information and access to FBI information which then gave McGibney an
unfair advantage over me in these lawsuits. Not to mentioned ruined my
public reputation via McGibney’s scorched earth defamation campaign. And
this is the reason why Wicevich and McGibney are frantically trying to quash
this deposition subpoena, Judge Lane!

      The fact that Wicevich provided this confidential information and
documents to McGibney is not in dispute. The emails between them are what
they are and the audit trials are irrefutable.

      Nor is there any dispute that that McGibney posted online what was
supposed to be confidential FBI information / material regarding this
supposed “investigation” on social media and his own Bullyville.com website
and other ViaView owned sites.


                                                                   10 | P a g e
      Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 11 of 18




      McGibney is not a law enforcement officer, nor is he an employee of
the FBI. So why is Wicevich claiming in his Declaration (EFC 5-1) that
McGibney is in possession of “FBI communications, FBI information, FBI
materials, and FBI investigative methods and techniques that are unknown to
the public”, but that are so super-secret that they cannot be disclosed by
anyone, anywhere, under any circumstances? Are there not rules within the
Dept of Justice regarding this kind of stuff promulgated by the Attorney
General? If Wicevich wants to claim that McGibney is a CI, then where is
the registration paperwork? I would be deeply curious to see the Initial
Suitability Report and Recommendation, and to know which Field Manager
signed off on such nonsense as they need to have their head examined!

       Remember, Judge Lane – McGibney is separately suing me for
“millions of dollars” in a lawsuit in Fort Worth in which these claims about
online defamation and his “cyber sleuthing” skills are at the heart of the case.
McGibney himself choose to step into the courtroom, a public forum, to air
his real and imagined grievances against me “and others” whom he claims are
all conspiring against him!

       Remember, also, that I am a defendant in a $100 million lawsuit in
which McGibney and his “cyber sleuthing” claims about me and the internet
are at the heart of my defense in this case. It is a violation of my Sixth
Amendment rights not to allow me to confront this witness and his
“evidence.” 4

       Prior to June 18, 2018, Wicevich and the FBI had personal knowledge
of the fact that McGibney has lied about his education and technical
knowledge and skills under oath, and that he used those lies to persuade a
local judge to grant him a Temporary Restraining Order against me in San
Jose, CA (which was later reversed on appeal). Wicevich also had personal
knowledge that McGibney had fabricated much, if not all, of the claimed
“electronic” evidence against me, or that it was simply created as a result of
actions taken by members of McGibney’s Online Army of Trolls (the people
in those illegal hacking groups I told you about). Wicevich also knew that
McGibney had repeatedly fabricated other “death threat” / “cyberstalking”

4
         As an interesting aside, in that Ft Worth lawsuit that McGibney filed against me, McGibney was
noticed to appear at a deposition on June 26. However, he filed a motion to quash and, guess what, your
Honor? Wicevich submitted a declaration in that case, too, claiming that McGibney should not be
required to testify based on the same “he’s an FBI witness” nonsense that he is claiming in this case.
Again, McGibney is the plaintiff in that case and I am the defendant!!!

                                                                                           11 | P a g e
      Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 12 of 18




claims involving other individuals, and that McGibney used those false claims
to get an advantage in his separate legal actions involving: (1) Hunter Moore,
(2) Eric S. Chanson, (3) Kevin C. Bollaert, (4) Chance Trahan, (5) Craig
Brittain, (6) Jon Gosselin, (7) Michael Crook, (8) Joseph Camp, and (9) James
Duffy (to name but a small few).

        Most importantly, your Honor, Wicevich had personal knowledge prior
to June 2018 that the witness, James Alexander McGibney, had been
ORDERED to pay over $1.3 million in sanctions and attorney’s fees as a
result of that SLAPP lawsuit he filed against me in Fort Worth (the one
McGibney was supposed to appear for a depo at on June 26). The judge
signed the order on December 30, 2015. Since then, because the appellate
court reversed that award and ordered a new sanctions hearing (which is
literally taking place as we speak), McGibney and his “troll army” have had
every reason in the world to try to discredit me, make false police reports
about me, defame me, fabricate evidence about me, and to get others to assist
them with this.

      McGibney has hired people to conduct physical surveillance on me and
my family in the Phoenix area and to try to dig up personal documents and
information (to include, I suspect, my daughter’s medical & psych records).
McGibney then passed on this information, and information he obtained
from Wicevich, all to Van Dyke which Van Dyke then used for his own
nefarious purposes! 5

       The fact that Wicevich provided this confidential information and
documents to McGibney is not in dispute. The emails between them are what
they are and the audit trials are irrefutable – and he basically admits as much
in his declaration! Nor is there any dispute that McGibney posted online what
was supposed to be confidential FBI information / material on social media.

      Plainly, your Honor, McGibney has certainly every reason in the world
to want to sabotage my defense in this $100 million lawsuit involving Van
Dyke. Thus, I am entitled to explore this in his deposition.


5
         For the past 18 months, Wicevich has had in his possession an audio recording made by an FBI
informant in the home of plaintiff Jason Lee Van Dyke plotting with other gang members to assassinate
myself, my attorney Jeffrey Dorrell, and a Dallas area dentist named Dr. Ryan Daniel! Yet Wicevich took
no steps to warn me or any of the other targets, which also included a state bar prosecutor and a Denton
(Tex) City Councilwoman. The DOJ-OIG is currently investigating this.

                                                                                           12 | P a g e
    Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 13 of 18




        Your Honor, James McGibney is trying to portray himself as the victim
in all of this. But he is the one who filed a bunch of SLAPP lawsuits against
me and he lost – and has been ordered to pay massive sanctions as a result.

      Furthermore, McGibney’s internet defamation against me continues
unabated to this very day! Between August 1, 2019, and September 13, 2019,
on websites and social media accounts belonging to McGibney, he has been
making false, defamatory claims that:

      1.     I am a registered sex offender.

      2.     I am a convicted sex offender.

      3.     That I have failed to register as a sex offender in both Arizona
             and Texas.

      4.     I am a convicted rapist.

      5.     I am a convicted pedophile.

      6.     I went to prison in Texas for sexually assaulting my wife.


      He has also been falsely claiming that my attorney, Jeffrey Dorrell, is a
homosexual pedophile and a drug addict, and McGibney has made threats to
hack into the computers and email servers of the Hanszen Laporte law firm
and put child porn in them!!

      McGibney likes to buy up websites in the names of all of his enemies
and their family members, which he then uses as a part of his online smear
campaign. He bought up the domain JeffreyDorrell.com and used that to
post these horrible defamatory claims about my lawyer and the law firm
representing me!

      And Wicevich has personal knowledge about all of that, Judge Lane!!!
Which is why I demand that you ORDER McGibney to appear for the hearing
on the motion to quash so that he can be questioned by me, and by you, in
open court.



                                                                    13 | P a g e
    Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 14 of 18




       Long before there was a Tom Retzlaff, McGibney was making claims
that people were threatening him and trying to kill him (James Duffy, Hunter
Moore, and Neal Rauhauser come to mind). But like Tawana Brawley,
Morton Downey, Jr., Crystal Mangum, Ahmad Saad Nasim, Kerri Dunn, Meg
Lanker-Simons, Dauntarious Williams, Anna Ayers, Adwoa Lewis, Nikki
Yovino, Marquie Little, Nathaniel D. Nelson, Floyd Elliott, Julia Ezell, Nikki
Joly, Jason Lee Van Dyke, and Jussie Smollett, all of McGibney’s claims were
total lies designed solely to gain sympathy and publicity for his websites.
Wicevich knows about all the previous death-threat hoaxes, Judge Lane, and
he damn well knows that Tom Retzlaff is not cyberstalking or making threats
to murder James McGibney or his family. If McGibney, his family, or friends
are getting stalked and harassed, no doubt he is doing it himself (via one of
the many members of his Online Army of Trolls scattered about the country,
I am sure, so as to have plausibility deniability).




      --- Tweet posted by McGibney when he first added me to his list
          of enemy targets.


        McGibney’s claims and threats, Judge Lane, are not only harming Mr.
Dorrell’s reputation and the reputation of the Hanszen Laporte law firm, but
they are specifically intended to harm my legal representation and right to a
fair trial.

      For more than eight years James McGibney has been a high-profile
public figure (via his two Hollywood PR firms) embroiled in public
                                                                   14 | P a g e
    Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 15 of 18




controversies involving online bullying, revenge porn, and white
supremacism.

        Judge Lane, I am absolutely certain you are familiar from law school
with the defamation lawsuit filed by Rev. Jerry Falwell against Hustler
Magazine in which he tried to sue over published claims he was a drunkard
who was having sex with his mother in an outhouse. But did you know that
in its first major free-speech decision of the 21st century, the U.S. Supreme
Court extended the protection of free speech even further in Snyder v. Phelps,
131 S.Ct. 1207 (2011) – a case involving the Westboro Baptist Church who
was picketing funerals for military families and hollering stuff like, “God
hates Fags” and “Fag troops.”

        The Snyder court vacated the damages award to the dead soldier’s
father for intentional infliction of emotional distress, holding that Phelps’
speech was protected by the First Amendment – even though the Snyder’s
were not public figures and had never sought publicity! The Snyder court
found Phelps’ speech to be on “matters of public concern” – speech that
“occupies the highest rung of the hierarchy of First Amendment values, and
is entitled to special protection.’’ Id. at 1215.

       People are allowed to organize and conduct social and economic
boycotts, public information awareness campaigns, contact employers and
demand that people get fired for despicable acts involving white supremacism
and revenge porn / blackmail, and demand that communities take action. I
have no doubt that many people feel “stalked” or “harassed” by the BLM
movement or the so-called “cancel culture” or the marching in the streets and
statutes being pulled down.

       Judge Lane, it is impossible to conclude that a court constrained by
Snyder’s precepts could find that my alleged speech is anything other than
constitutionally protected comment on McGibney’s controversial websites
and business practices or on Van Dyke’s white supremacist activities. (It goes
without saying the under Elonis v. United States, there is no case against me,
either.)

       In any event, I would request that you order your staff to please add me
to the CM/ECF system so that I can receive notices about filings in this case
and respond accordingly, and that you please re-set the time within which to


                                                                    15 | P a g e
      Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 16 of 18




file a response to these motions to quash as I will be having a great deal to say
about this stuff and you need to hear it so you can make the proper decision.

       The claims by McGibney and Wicevich are merely old wine in new
bottles. The taste has not improved. After proper service, an opportunity to
respond with proper briefing, I would ask that you deny the motions to quash
and order McGibney to sit down for his long-awaited deposition.

      McGibney's first mistake was thinking that I would roll over while he
sought a PR victory in his SLAPP lawsuits against me.

      His second mistake was bringing my family into this. Ever since my
daughter was posted on his Cheaterville website 8 years ago, McGibney has
been sexually obsessed with my daughter. He sends her repeated unwanted
communications and demands that she provide him with personal information
he can use against me or he will not help her with the removal of her sex tapes
and naked pictures from his websites and the internet.

      This really has me super upset, Judge Lane. I am a former state and
federal law enforcement officer. You have no idea just how unbelievably
angry that makes me. Not to mention sad and terribly disappointed. I grew
up admiring the FBI and thinking that they were good people. But the cold
hard reality is that practically everything President Trump says about them
and the Dept of Justice really is true. It makes me sad for our country. 6

      The bottom line is that cyberstalking “victims” do not own websites in
other peoples’ names that they then fill with horrible defamatory content.
“Victims” do not pay strangers to conduct physical surveillance on their
enemies. “Victims” do not call other peoples’ family members up at their
work places and homes and then browbeat and threaten them into disclosing
personal information “or else”. “Victims” do not try to provoke fist fights on
the courthouse steps. “Victims” do not file SLAPP lawsuits and get ordered
to pay sanctions & attorneys fees. “Victims” do not claim to hack into the
computers of the defense attorneys and then threaten to put child porn on
them.



6
        Now that the cat is out of the bag and all of this is going public, I have no doubt that Wicevich and
the DOJ will attempt to do damage control and drum something up in retaliation. If they can do it against
General Flynn or U.S. Senator Ted Stevens, they can surely try to do it to me – but it won’t be easy!

                                                                                               16 | P a g e
    Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 17 of 18




       If you are going to be the victim, then be a victim. But you do not get
to be a victim if you are, in fact, the perpetrator. James McGibney is clearly
not just a perpetrator, but he is a predator, as well.

      I thank you for your time and most kind assistance in this matter, Judge
Lane, and I look forward to appearing in your courtroom so we can all hear
what McGibney has to say for himself.



Respectfully,




__________________
Thomas Retzlaff




                                                                   17 | P a g e
     Case 1:20-mc-00657-LY Document 11 Filed 06/28/20 Page 18 of 18




                      CERTIFICATE OF SERVICE

      I certify that on June 28, 2020, a copy of this document was delivered

to the US District Court Clerk’s office by the electronic dropbox, which will

automatically serve a Notice of Electronic Filing on all parties of record.




                   __________________
                   Thomas Retzlaff




Cc




Jeffrey Dorrell                               Charles Harder
Senior Partner                                Harder LLP
Hanszen Laporte Law Firm                      132 S Rodeo Dr Fl 4
14201 Memorial Dr.                            Beverly Hills, CA 90212-2413
Houston, Texas 77079-6742


Jeffrey Ragsdale                              Michael E. Horowitz
Director and Chief Counsel                    Inspector General
Office of Professional Responsibility         Office of Inspector General
Dept of Justice                               Dept of Justice
950 Pennsylvania Avenue, NW                   950 Pennsylvania Ave, NW
Washington, DC 20530-0001                     Washington, DC 20530-0001


                                                                     18 | P a g e
